UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 08-2070


In Re:   PAUL R. JONES,

                Petitioner.




                 On Petition for Writ of Mandamus.


Submitted:   January 9, 2009                 Decided:   January 28, 2009


Before TRAXLER and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition dismissed by unpublished per curiam opinion.


Paul R. Jones, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Paul R. Jones petitions for a writ of mandamus seeking

an   order    compelling    the     United    States       Attorney    General   to

investigate an Arizona district court in connection with a civil

action in that court.        We conclude that we lack jurisdiction to

issue   the    requested    writ.     See    Gurley    v.    Superior    Court   of

Mecklenburg      County,    411     F.2d     586,    587     (4th     Cir.    1969).

Accordingly, we dismiss the petition for writ of mandamus.                       We

dispense      with   oral   argument       because     the    facts     and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                              PETITION DISMISSED




                                        2